Citation Nr: 0521382	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected hepatitis B, prior to June 7, 2000.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected hepatitis B, since June 
7, 2000.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 RO decision that denied an 
increased (compensable) disability rating for service-
connected hepatitis.  In September 1999, the veteran 
submitted a Notice of Disagreement (NOD), and in April 2000, 
the RO issued a statement of the case (SOC).  In September 
2000, the veteran perfected his appeal.    

In December 2002, the RO issued a rating decision which 
granted an increased disability rating of 10 percent for 
hepatitis, effective September 18, 2000.  The veteran 
continued to seek a higher disability rating for this 
condition.  Thus, the issue remained on appeal. See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (a claim for an increased 
rating remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit).  

In January 2004, the veteran filed a claim seeking an earlier 
effective date, prior to September 18, 2000, for the 
increased 10 percent rating assigned to his service-connected 
hepatitis B.  In February 2004, the RO issued a decision 
granting an earlier effective date of June 7, 2000, for the 
increased rating.  In February 2004, the veteran filed an NOD 
seeking an effective date prior to June 7, 2000 for the 
increased rating.  In May 2004, the RO issued an SOC, and in 
the following month, the veteran submitted a VA Form 9.  
Despite being couched in terms of a separate claim, this 
issue was effectively before the Board based upon the 
veteran's original appeal of the assigned disability rating 
under the RO's September 1999 decision.  Thus, for the sake 
of clarity, the Board has recharacterized this issue as 
entitlement to a compensable rating for hepatitis B, prior to 
June 7, 2000.  

During the course of this appeal, the veteran raised 
additional claims which have not yet been addressed by the 
RO.  In February 2004, the veteran filed a claim, with 
supporting evidence, seeking to reopen his claim for service 
connection for chronic fatigue syndrome, secondary to his 
service-connected hepatitis.  In his Informal Hearing 
Presentation, dated in July 2005, the veteran's 
representative alleged that the RO committed clear and 
unmistakable error in a July 1971 RO decision, which granted 
service connection for hepatitis at a noncompensable 
disability rating, effective from January 1971.  Both of 
these issues are referred to the RO for their proper 
development and adjudication.


FINDINGS OF FACT

1.  The veteran's residuals of hepatitis B are essentially 
manifested by mild gastrointestinal disturbance; a liver that 
is diffusely fatty infiltrated; periodic jaundice; and 
periodic weakness, malaise, nausea, fatigue, joint pain and 
right upper quadrant pain.  

2.  The evidence does not indicate that the veteran's 
hepatitis B requires dietary restriction, continuous 
medication, or other therapeutic measures; or that it results 
in incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to June 7, 2000, the criteria for a 10 percent 
rating for hepatitis B were met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7312, 7345 
(as effective prior to, and from July 2, 2001).  

2.  Since June 7, 2000, the criteria for a rating in excess 
of 10 percent for the veteran's hepatitis B have not been not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7312, 7345 (as effective prior to, 
and from July 2, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  
 
Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities. Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.  

Revised regulations

During the pendency of this appeal, effective July 2, 2001, 
VA issued revised regulations amending the portion of the 
rating schedule dealing with disorders of the digestive 
system, including Diagnostic Code 7345.  See 66 Fed. Reg. 
29488 (May 31, 2001).  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change. The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change. See VAOPGCPREC 3-00.

(i) The current schedular criteria

The criteria under Diagnostic Code 7345 in effect since July 
2, 2001, contemplate that a 100 percent rating is warranted 
when competent and probative evidence shows that chronic 
liver disease without cirrhosis (including hepatitis B and 
chronic active hepatitis) is productive of near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  A 60 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 40 percent rating is warranted when there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period.  A 20 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 10 percent rating is warranted when there 
is intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Id.

The current version of Diagnostic Code 7345 also states:

Note (1): Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, 
under an appropriate diagnostic code, but 
do not use the same signs and symptoms as 
the basis for evaluation under DC 7354 
and under a diagnostic code for sequelae. 
(See §  4.14.).

Note (2): For purposes of evaluating 
conditions under 
diagnostic code 7345, "incapacitating 
episode" means a period of acute signs 
and symptoms severe enough to require bed 
rest and treatment by a physician.

Note (3): Hepatitis B infection must be 
confirmed by 
serologic testing in order to evaluate it 
under diagnostic 
code 7345.

See 38 C.F.R. § 4.114, Diagnostic Code 7345 (2004).

The Board notes that the criteria for a 20 percent rating, as 
well as those for 40 percent and 60 percent levels, are 
stated in the disjunctive, presenting two alternate scenarios 
for establishing entitlement for each level.  With respect to 
the 20 percent level, either the evidence must show that the 
veteran suffers daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or the evidence must show 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  "Incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  See note (2), above.

(ii) The former schedular criteria

The criteria under Diagnostic Code 7345, in effect before 
July 2, 2001, contemplate that a 100 percent rating is 
warranted when competent and probative evidence shows that a 
claimant is disabled by infectious hepatitis, with marked 
liver damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  A 60 percent 
rating is warranted when the evidence shows infectious 
hepatitis, with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  A 30 percent rating is warranted when a claimant 
is disabled by infectious hepatitis, with minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  A 10 
percent rating is warranted when the evidence shows 
infectious hepatitis, with demonstrable liver damage with 
mild gastrointestinal disturbance.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).

The veteran is seeking an increased disability rating for his 
service-connected hepatitis B, which is currently evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7345 (2004).  Prior 
to June 7, 2000, the RO evaluated this condition as being 
noncompensable (0 percent).  Since June 7, 2000, the RO 
evaluated this condition as 10 percent disabling.  The 
veteran essentially contends that symptoms associated with 
the disability are more severe than is contemplated by the 
currently assigned rating.

The Board notes that the record on appeal demonstrates via 
medical evidence that, in addition to chronic hepatitis B, 
the veteran has also been diagnosed with chronic fatigue 
syndrome.  The Board also notes that the veteran was denied 
service connection for this condition in the RO's decision in 
December 2002.  Nevertheless, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

In December 2002, a VA examination of the digestive system 
was conducted.  The report noted that the veteran's claims 
folder was reviewed.  The report noted that recent laboratory 
studies, including a hepatitis profile, was normal, except 
for a finding that the veteran was hepatitis B, Ab positive.  
The report concluded with a diagnoses of chronic hepatitis B 
and chronic fatigue syndrome.

In October 2002, a VA examination of the liver and 
gallbladder was conducted.  The VA examiner noted that the 
veteran's claims folder had been reviewed.  The veteran 
reported complaints of periodic jaundice, weakness, malaise, 
fatigue, joint pains, right upper quadrant pain, and nausea.  
He also reported that he was receiving no current treatment 
for this condition.  Physical examination revealed the 
veteran to be well developed and well nourished.  He was 73 
inches tall, and weighed 194 pounds, which was reportedly 
stable.  The heart showed a normal rate and rhythm, with no 
enlargement, and no murmurs.  The lungs were clear to 
palpation, percussion and auscultation.  The sclerae were 
jaundiced, and that abdomen was entirely within normal 
limits.  There were no ascites, no hematemesis or melena, and 
no evidence clinically of enlarged liver or abdominal veins 
that are prominent.  No other signs of liver disease were 
noted.  A Chem-12 test was normal except for bilirubin at 
1.6.  The report concluded with a diagnosis of chronic 
hepatitis B.  

A private treatment report, dated in September 2002, was 
received from D. Dantini, M.D.  Dr. Dantini noted that the 
veteran was demonstrating evidence of liver disease with 
elevated enzymes.  

Lay statements from the veteran's sister and brother, dated 
in September 2002, noted that the veteran exhibits symptoms 
of fatigue and at times has been unable to work as a result.  
The letters also note that he appears jaundiced at times.  

In March 2001, a VA examination of the liver, gall bladder 
and pancreas was conducted.  The report noted the veteran's 
complaints of periodic nausea, weakness, jaundice, pain in 
the right upper quadrant, and fatigue.  Physical examination  
revealed the veteran to be well developed and well-nourished 
.  He weighed 193 pounds, which was reported to be stable, 
and his blood pressure was 148/60.  There was no evidence of 
hepatomegaly or right upper quadrant tenderness, and slight 
scleral icterus.  There were no dilated abdominal veins.  
Chem-12 test showed elevation of AST and bilirubin.  PSA, 
urinalysis, CBC and chest X-ray were all reported to be 
normal.  The report concluded with diagnoses of hepatitis B 
and liver cirrhosis.  The VA examiner noted that it was as 
likely as not that the etiology of the liver disease and 
right upper quadrant pain is hepatitis B.  

A treatment report, dated in September 2000, noted the 
veteran's complaints of periodic flare-ups of general 
malaise, nausea, weakness, joint pain, accompanied by 
jaundice, dark urine, grey colored stools and right upper 
quadrant discomfort.  A CT scan of the chest, performed in 
June 2000, noted that the liver was diffusely fatty 
infiltrated, and that the gallbladder was surgically absent.  
The spleen was within normal limits as was the pancreas. 

In December 1999, a VA examination of the liver was 
conducted.  The report noted the veteran's complaints of 
weakness, jaundice, nausea, right upper quadrant pain, and 
generalized muscle twitching.  He denied any vomiting, 
hematemesis or melena, and his weight had been stable.  
Physical examination revealed the presence of scleral 
jaundice, and mild right upper quadrant tenderness, without 
evidence of hepatomegaly.  The abdomen was otherwise 
negative, showing no evidence of ascities or other 
abnormality.  The liver was of normal size, and there was no 
evidence of veins.  The remainder of the physical examination 
was within normal limits.  The report noted that laboratory 
testing, performed in August 1997, revealed elevated 
bilirubin and an ALT of 80.  The report concluded with a 
diagnosis of Hepatitis B.  

After reviewing the entire record, the Board concludes that 
the evidence supports the grant of a 10 percent disability 
rating for hepatitis B, prior to June 7, 2000.  The RO 
granted the 10 percent disability effective from June 7, 
2000, based upon a CT scan conducted on that date showing 
that the liver was diffusely fatty infiltrated.  The Board 
notes, however, that the evidence of record does show 
demonstrable liver damage prior to that date.  Specifically, 
the October 2002 VA examination of the liver, noted that the 
veteran had previously been diagnosed with liver cirrhosis in 
1993.  That examination report also concluded with a 
diagnosis, in part, of cirrhosis.  The Board also notes that 
the symptoms reported by the veteran have remained relatively 
consistent since he filed his original claim for increase in 
this matter on July 15, 1999.  Thus, with consideration of 
reasonable doubt in favor of the veteran, the Board concludes 
that the evidence supports the grant of a 10 percent 
disability rating for hepatitis B, prior to June 7, 2000.

Having found that the veteran's condition to warrant a 10 
percent disability rating, prior to June 7, 2000, the Board 
shall now consider whether a higher rating is warranted (both 
prior to and since June 7, 2000).

Under the current version of Diagnostic Code 7345, a 10 
percent rating is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  The next highest rating, a 20 percent 
disability rating, is warranted when there is daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

After reviewing the veteran's claims folder, the Board 
concludes that the veteran's hepatitis B is most 
appropriately rated as 10 percent disabling.  The veteran's 
residuals of hepatitis B are essentially manifested by mild 
gastrointestinal disturbance; a liver that is diffusely fatty 
infiltrated; periodic jaundice; and periodic weakness, 
malaise, nausea, fatigue, joint pain and right upper quadrant 
pain.  

The Board can identify no competent medical evidence 
indicating that the veteran suffers or has suffered 
incapacitating episodes related to his chronic hepatitis. 
Establishing incapacitating episodes requires evidence that 
the veteran has symptoms requiring bed rest and treatment by 
a physician.  There is no objective evidence to this effect, 
nor has this been alleged.  Further, the medical evidence is 
not consistent with daily symptoms, and this condition is not 
shown to require dietary restriction or continuous 
medication.  The October 2002 VA examination noted that he 
was not receiving any current treatment for this condition.  

The Board also notes that his most recent VA examination 
noted that recent laboratory studies, and hepatitis profile, 
was normal except for a showing of hepatitis B, Ab positive.  

The veteran's statements describing the symptoms of his 
residuals of hepatitis B are competent evidence to the extent 
that he can describe what he experiences.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, for rating 
purposes, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.  
  
In short, for the reasons and bases expressed above, the 
Board concludes that no current symptomatology exists which 
is consistent with the award of a higher disability rating 
and which is attributable to the veteran's service-connected 
hepatitis B.  According to the objective, competent medical 
evidence of record, a disability rating in excess of 10 
percent is not warranted under the current criteria.  

In order to warrant the next highest disability rating under 
the former criteria, 30 percent, there must be competent 
medical evidence that the veteran's condition is marked by 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures.  A 10 percent 
rating is warranted for infectious hepatitis, with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  

The medical evidence describing the veteran's service-
connected hepatitis B has been discussed in some detail 
above.  In essence, the medical evidence demonstrates that 
the hepatitis is productive of mild gastrointestinal 
disturbance; minimal liver damage with periodic jaundice; and 
periodic weakness, malaise, nausea, fatigue, joint pain and 
right upper quadrant pain.  As discussed in greater detail 
above, the medical evidence of record is pertinently negative 
for any indication of dietary restrictions or therapeutic 
measures undertaken by the veteran to treat his hepatitis.  
The veteran was accorded multiple VA examinations between 
1999 and 2002.  At no time was there any indication of the 
need for dietary restrictions or any therapy pertaining to 
the veteran's hepatitis.  Accordingly, the criteria for the 
assignment of an increased rating in excess of 10 percent are 
not met under the former criteria.  

In making this decision, the Board has considered rating the 
veteran's service-connected hepatitis B under Diagnostic Code 
7312, used in rating cirrhosis of the liver.  However, to 
warrant a 30 percent rating under the current version of this 
code section, the next highest rating available, there must 
be cirrhosis of the liver with portal hypertension and 
splenomegaly, with weakness, anorexia, abdominal pain, 
malaise and at least minor weight loss.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7312 (effective July 2, 2001).  The 
next highest rating under the former version of this code 
section, also a 30 percent rating, was warranted for moderate 
cirrhosis with dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight or impairment of 
health.  See 38 C.F.R. § 4.114, Diagnostic Code 7312 (as in 
effect prior to July 2, 2001).  The veteran's disability is 
not shown to warrant a higher rating under the current or 
previous version of this code section.  Even assuming that 
the veteran has adequate documentation of cirrhosis, there 
are no medical records in evidence noting findings of portal 
hypertension and splenomegaly; and no evidence of dilation of 
superficial abdominal veins, chronic dyspepsia, slight loss 
of weight or impairment of health.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for hepatitis.  In this case, neither the "old" nor 
the "new" criteria for a 20 percent, or higher, rating for 
hepatitis are met.  The benefits sought on appeal are 
accordingly denied.

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim 
herein.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The RO's letter, dated in February 2003, the April 2000 
statement of the case (SOC), and the December 2002 and 
February 2004 supplemental SOCs, in aggregate, advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence had to be submitted by him, namely, any 
additional evidence and argument concerning his hepatitis B, 
and enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically 
advised that it was his responsibility to support the claim 
with appropriate evidence, and ensure this evidence was 
received by VA.  Finally, the letters and statements advised 
him what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

The United States Court of Appeals for Veteran Claims' 
(Court's) has held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Although the notices provided to the veteran herein 
were not given prior to the first AOJ adjudication of the 
claim herein, the content of the notices fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond to each letter.  Thus, the Board considers the 
notice requirements of the VCAA met, and to decide the appeal 
at this juncture would not be prejudicial error to the 
claimant. 

With respect to the VA's duty to assist, the RO has obtained 
all treatment records identified by the veteran concerning 
this condition.  Moreover, his October 2002 VA examination 
noted specifically that he was not receiving any current 
treatment for this condition.  In addition, the RO has 
scheduled the veteran for multiple VA examinations to 
determine the severity of this condition.  Thus, the Board is 
not aware of a basis for speculating that any other relevant 
VA or private treatment records exist that have not been 
obtained.  His service medical records are in the file.

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  


ORDER

Prior to June 7, 2000, a higher rating of 10 percent for 
hepatitis B is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

Since June 7, 2000, an increased rating in excess of 10 
percent for hepatitis B is denied.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


